DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang Zhen (CN 107068088: Herein after Zhen; for examination purposes a machine translation will be for the citations).

As per claim 1, Zhen teaches “A shift register unit (Figures 4-6 shift register), comprising: an input circuit (Figure 4-6 input module 10), a first pull-up node reset circuit (Figure 4-6 second input module 20), an output circuit (Figures 4-6 output module 30), an output reset circuit (Figures 4-6 pull down module 50), a pull-down node control circuit (Figures 4-6 pull down control module 40) and a power-on initialization circuit (Figures 4-6 pull down node of module 60 PD), wherein the input circuit is configured to charge a pull-up node (Figures 4-6 pull-up node PU) in response to an input signal (Figures 4-6 the first input module 10 is connected to the first control voltage terminal CN, the first input signal input1 and pull-up Node PU. The First input module 10 is configured in response to the first signal to control the first control voltage terminal CN to be supplied to the pull-up node PU): the first pull-up node reset circuit is configured to reset the pull-up node under control of a reset signal (Figures 4-6 the second input module 20 is configured to reset the pull-up node PU to a second control voltage terminal CNB in response to a signal input to the input terminal Input2); the output circuit is configured to output a first clock signal (Figures 4-6 signal input to the first clock signal terminal CK) to an output terminal under control of a level of the pull-up node (Figures 4-6 signal CK is outputted by the output terminal): the output reset circuit is configured to reset the output terminal under control of a level of a pull-down node (Figures 4-6 transistor M10 will pull the output terminal to the low voltage level VGL in response to the potential level of the pull-down node PD); the pull-down node control circuit is configured to control the level of the pull-down node (Figures 4-6 pull down control module 40 under the control of the pull-up node PU will pull-down the potential of the PD node to VGL via transistor M4 or via transistor M6 in response to the potential at the output terminal): and the power-on initialization circuit is configured to reset the pull-up node in response to a power-on initialization (Figures 5-6 unit 60 is configured to reset the potential of the pull-up node to the first voltage VGL via M2 in response to an input control signal EN).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-4, 6-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhen in view of Shang (US 2011/0057926).
	
(Figures 5-6 input circuit 10 is connected to input terminal INPUT1 and pull-up node PU): the first pull-up node reset circuit is connected with a reset terminal (Figures 5-6 circuit 20 connected with terminal INPUT2), a second voltage terminal (Figures 5-6 second control voltage terminal CNB) and the pull-up node (Figures 5-6 see connection of the pull up node on 20); the output circuit (Figures 5-6 output circuit 30) is connected with a first clock signal terminal, the output terminal and the pull-up node (Figures 5-6 30 connected to CK, pull-up node PU and the output terminal OUTPUT); the output reset circuit is connected with the output terminal , the first voltage terminal and the pull-down node (Figures 5-6 circuit 50 connected to OUTPUT terminal first voltage VGL and pull-down node PD); the pull-down node control circuit is connected with a second clock signal terminal, the first voltage terminal, the output terminal and the pull-down node (Figures 5-6 circuit 40 connected to CKB, VGL and OUTPUT terminal and the pull-up node PU); and the power-on initialization circuit is connected with an initialization terminal, the first voltage terminal and the pull-up node (Figures 5-6 circuit 60 connected to EN voltage, first voltage VGL and the pull-up node on circuit 60).
Zhen seems to not explicitly disclose “the first pull-up node reset circuit is connected with a reset terminal ,a first voltage terminal and the pull-up node”.
However, Shang on the other hand teaches “the first pull-up node reset circuit is connected with a reset terminal , a first  voltage terminal and the pull-up node” (Figures 5-6 transistor T104 is connected to the reset signal RESETIN the pull-up node PU and the voltage terminal VSSIN).
modify Zhen’s shift register circuit to include Shan’s teaching of having a first pull-up node reset circuit connected to a reset a voltage terminal and a pull-up node because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Shan’s shift register is comparable to Zhen’s shift register because both are shift registers. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Zhen’s shift register to include Shan’s teaching described above with the predictable result of allowing reset of the pull-up node to the second voltage terminal.

	As per claim 3, Zhen as modified teaches “wherein the pull-down node control circuit (Figures 4-6 control circuit 40) comprises a pull-down node charge circuit (Figure 4-6 pull-down charge circuit comprises transistor M8) and a pull-down node reset circuit (Figures 4-6 pull –down node reset circuit includes transistors M4,M6 and M10), the pull-down node charge circuit is connected with the second clock signal terminal (Figures 4-6 M8,M9 connected to the second clock terminal CKB the first voltage terminal), the first voltage terminal and the pull-down node (Figures 4-6 circuit connected to the first voltage terminal VGL through M9), and the pull-down node charge circuit is configured to charge the pull-down node in response to a second clock signal different from the first clock signal (Figure 4-6 pull-down node charge circuit connected to the second clock terminal CKB) and : the pull-down node reset circuit is connected with the output terminal, the first voltage terminal and the pull-down node, and the pull-down node reset circuit is configured to reset the pull-down node (Figures 4-6 the pull down node reset circuit is connected to the output terminal OUTPUT the first voltage terminal VGL and the pull-down node PD and the PD node is reset based on the output terminal signal).

	As per claim 4, Zhen as modified teaches “wherein the pull-down node charge circuit comprises a first transistor (Figures 5-6 first transistor M8) and a first capacitor (Figures 5-6 first capacitor C2), a gate electrode of the first transistor is connected with a first electrode of the first transistor (Figure 5-6 gate of M* is connected to the first electrode of M8) and the gate electrode of the first transistor is configured to be connected with the second clock signal terminal to receive the second clock signal (Figures 5-6 gate connected to second clock CKB), and a second electrode of the first transistor is configured to be connected with the pull-down node to charge the pull-down node ( Figures 5-6 second electrode of M8 is connected to pull-down node PD to charge the node); and a first electrode of the first capacitor is connected with the pull-down node (Figures 5-6 first electrode of C2 connected to the pull-down node PD), and a second electrode of the first capacitor is connected with the first voltage terminal (Figures 5-6 second electrode of C2 connected to VGL).

As per claim 6, Zhen as modified teaches wherein the pull-down node reset circuit comprises a second transistor (Figures 5-6 pull-up node reset circuit comprising transistors M6), a gate electrode of the second transistor is configured to be connected with the output terminal  and to be controlled by the level of the output (Figures 5-6 gate of M6 connected to OUTPUT and is controlled by the output terminal voltage), a first electrode of the second transistor is configured to be connected with the pull-down node to reset  the pull-down node (Figures 5-6 M6 connected to the pull-down node PD), and a second electrode of the second transistor is configured to be connected with the first voltage terminal to receive a first voltage (Figures 5-6 second electrode of M6 connected to VGL). 

	As per claim 7, Zhen as modified teaches further comprising a second pull-up node reset circuit (Figures 4-6 circuit comprising transistors M9 and M8), wherein the second pull-up node reset circuit is connected with the second clock signal terminal, the first voltage terminal and the pull-up node (Figures 4-6 circuit connected to clock CKB first voltage VGL and pull-up node PU), and the second pull-up node reset circuit is configured to reset the pull-up node in response to the second clock signal (Figures 4-6 the output of M8 transmits the second clock CKB and is connected to the control terminal of M9 which is configured to connect the pull-up node PU to the voltage VGL).

	As per claim 8, Zhen as modified teaches wherein the second pull-up node reset circuit comprises a third transistor (Figures 5-6 third transistor M9), a gate electrode of the third transistor is configured to be connected with the second clock signal terminal to receive the second clock signal (Figure 5-6 gate of M9 connected to second clock CKB), a first electrode of the third transistor is configured to be connected with the pull-up node to reset the pull-up node (Figures 5-6 first electrode of M9 connected to the pull-up node PU), and a second electrode of the third transistor is configured to be connected with the first voltage terminal to receive a first voltage (Figures 5-6 second electrode of M9 connected to first voltage terminal VGL to receive the voltage).

	As per claim 9, Zhen as modified teaches, wherein the power-on initialization circuit comprises a fourth transistor (Figures 5-6 transistor M2), a gate electrode of the fourth transistor is configured to be connected with the initialization terminal  to receive the power-on initialization signal (Figures 5-6 holding electric potential signal terminal EN), a first electrode of the fourth transistor is configured to be connected with the pull-up node to reset the pull-up node (Figures 5-6 pull-up node PU is a resets to the voltage VGL in response to the holding electric potential signal EN), and a second electrode of the fourth transistor is configured to be connected with the first voltage terminal to receive a first voltage (Figures 5-6 transistor M2 connected to VGL). 

As per claim 10, Zhen as modified teaches wherein the input circuit comprises a fifth transistor (Figures 5-6 fifth transistor M3), the gate electrode of the fifth transistor is configured  to be connected with the input terminal to receive the input signal (Figures 5-6 gate electrode of M3 connected to the INPUT), and a second electrode of the fifth transistor is configured to be connected with the pull-up node to charge the pull-up node (Figures 5-6 second electrode of M3 is connected to the pull-up node PU). 

However, Shang on the other hand teaches “gate electrode of the fifth transistor is configured to be connected with a first electrode of the fifth transistor and the gate electrode of the fifth transistor is configured to be connected with the input terminal to receive the input signal” (Figure 1a input circuit transistor T103 the gate is connected to the first electrode and the input terminal).
	It would have been obvious to one of ordinary skill in the art to modify Zhen’s shift register circuit to include Shang’s teaching of having the input transistor gate connected to the first terminal and the input while having the second terminal connected to a pull-up node because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Zhen’s input circuit transistor and Shang’s input circuit transistor perform the same general and predictable function, the predictable function being having supplying the input signal more reliably to the circuit. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in substitution of the gate connection of the input transistor on Zhen by replacing it with the features described above from Shang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

	
(Figures 5-6 circuit 20 comprises sixth transistor M7), a gate electrode of the sixth transistor is configured to be connected with the reset terminal to receive the reset signal (Zhen Figures 5-6 gate terminal connected to reset terminal INPUT2:Shang Figure 1a), a first electrode of the sixth transistor is configured to be connected with the pull-up node to reset the pull-up node (Figures 5-6 first electrode of M7 connected to node PU), and a second electrode of the sixth transistor is configured to be connected with the first voltage terminal to receive a first voltage (Zhen Figures 5-6:Shang Figure 1a second terminal of T04 is connected to the first voltage terminal VSSIN).

	As per claim 13, Zhen as modified teaches wherein the output circuit comprises a seventh transistor (Figures 5-6 seventh transistor M5) and a second capacitor (Figures 5-6 second capacitor C1), a gate electrode of the seventh transistor is configured to be connected with the pull-up node (Figures 5-6 gate electrode of M5 connected to Pu), a first electrode of the seventh transistor is configured to be connected with the first clock signal terminal to receive the first clock signal (Figures 5-6 first electrode of M5 connected to CK), and a second electrode of the seventh transistor is configured to be connected with the output  terminal to output the first clock signal (Figures 5-6 second electrode of M5 connected to the output) and  a first electrode of the second capacitor is connected with the gate electrode of the seventh transistor, and a second electrode of the second capacitor is connected with the second electrode of the seventh transistor (Figures 5-6 first electrode of the capacitor connected to the gate of M5 and second electrode connected to the second electrode of M5).

	As per claim 14, Zhen as modified teaches wherein the output reset circuit comprises an eighth transistor (Figures 5-6 transistor M10), a gate electrode of the eighth transistor is configured to be connected with the pull-down node (Figures 5-6 gate of M10 connected to connected to the pull-down node PD), a first electrode of the eighth transistor is configured to be connected with the output terminal to output a first voltage to the output terminal (Figures 5-6 first electrode of M10 connected to the output), and a second , electrode of the eighth transistor is configured to be connected with the first voltage , terminal to receive the first voltage (Figures 5-6 second electrode to M10 connected to the first voltage VGL).

	As per claim 15, Zhen as modified teaches A driving device, comprising a plurality of cascaded shift register units each of which is according to claim 1 (Figure 10 cascaded shift registers), wherein except a first-stage shift register unit, an input terminal of any one of the shift register units of other stages is connected with an output terminal of a shift register unit of a preceding stage (Figure 10 all shift registers expect for the first are receiving the output of the previous stage as an input ); and except a last-stage shift register unit, a reset terminal of any one of the shift register units of other stages is connected with an output terminal of a shift register unit of a next stage (Figures 10 reset terminal INPUT 2 is connected to the output of the next stage in all stages except for the last stage ).

	As per claim 16, Zhen as modified teaches wherein power-on initialization circuits in the shift register units are configured to respond to a same power-on initialization signal (Figure 10 the input terminal CN of the shift register stages are configured to receive the same input signal CN).

	As per claim 17, Zhen as modified teaches A display device, comprising the driving device according to claim 15 (paragraph [0008] display device).

	As per claim 18 Zhen as modified teaches “A driving method of the shift register unit according to claim 1, comprising:  providing the power-on initialization signal to the power-on initialization circuit to reset the pull-up node (Figures 5-6 power on initialization signal EN is provided to power-on initialization circuit 60 to reset the pull-up node): providing the input signal to the input circuit to charge the pull-up node (Figures 5-6 input signal INPUT is provided to the input circuit 10 to charge the pull-up node PU); resetting the output terminal by the output reset circuit under control of the level of the pull-down node ( Figures 5-6 based on the level of the pull-down node the output terminal will be reset by the output reset circuit 50) providing the first clock signal to the output terminal by the output circuit under control of the level of the pull-up node (Figures 5-6 the first clock signal CK is provided by the output circuit 30 under the control  of the level of the pull-up node PU); and providing the reset signal to the first pull-up node reset circuit to reset the pull-up node (Zhen Figures 5-6 reset signal is provided to the first pull-up node reset circuit 20:Shang Figure 1). The shift register unit according to claim 1, further comprising a second pull-up node reset circuit (Figures 4-6 circuit comprising transistors M9 and M8), wherein the second pull-up node reset circuit is connected with the second clock signal terminal, the first voltage terminal and the pull-up node (Figures 4-6 circuit connected to clock CKB first voltage VGL and pull-up node PU), and the second pull-up node reset circuit is configured to reset the pull-up node in response to the second clock signal (Figures 4-6 the output of M8 transmits the second clock CKB and is connected to the control terminal of M9 which is configured to connect the pull-up node PU to the voltage VGL), 

As per claim 19, Zhen as modified teaches, wherein the power-on initialization circuit comprises a fourth transistor (Figures 5-6 transistor M2), a gate electrode of the fourth transistor is configured to be connected with the initialization terminal  to receive the power-on initialization signal (Figures 5-6 holding electric potential signal terminal EN), a first electrode of the fourth transistor is configured to be connected with the pull-up node to reset the pull-up node (Figures 5-6 pull-up node PU is a resets to the voltage VGL in response to the holding electric potential signal EN), and a second electrode of the fourth transistor is configured to be connected with the first voltage terminal to receive a first voltage (Figures 5-6 transistor M2 connected to VGL). 

As per claim 20, Zhen as modified teaches, wherein the power-on initialization circuit comprises a fourth transistor (Figures 5-6 transistor M2), a gate electrode of the (Figures 5-6 holding electric potential signal terminal EN), a first electrode of the fourth transistor is configured to be connected with the pull-up node to reset the pull-up node (Figures 5-6 pull-up node PU is a resets to the voltage VGL in response to the holding electric potential signal EN), and a second electrode of the fourth transistor is configured to be connected with the first voltage terminal to receive a first voltage (Figures 5-6 transistor M2 connected to VGL). 

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624